 



Exhibit 10.2
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Units Agreement
          This Performance Units Agreement (the “Agreement”), which includes the
attached “Terms and Conditions of Performance Units” (the “Terms and
Conditions”) and the attached Exhibit A captioned “Performance Goal and Earning
of Performance Units”, confirms the grant on                      ___, ___(the
“Grant Date”) by NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the
“Company”), to                      (“Employee”), under Sections 6(e), 6(i) and
7 of the 2007 Stock Award and Incentive Plan (the “Plan”), of Performance Units
(the “Units”), including rights to Dividend Equivalents as specified herein, as
follows:
          Target Number Granted:                                Units (“Target
Number”)
How Units are Earned and Vest: The Units, if not previously forfeited, (i) will
be earned, if and to the extent that the Performance Goal defined on Exhibit A
to this Agreement are achieved, with the corresponding number of Units earned
(ranging from 0% to 150% of the Target Number) as specified on Exhibit A, and
(ii) will vest as to the number of Units earned if Employee continues to be
employed by the Company or a Subsidiary through                      ___,
200___(the “Stated Vesting Date”). In addition, if not previously forfeited,
upon a Change in Control the Units will be deemed earned in an amount equal to
the greater of the Target Number or the number of Units to be granted based upon
the actual level of achievement if the performance period had ended at the date
of the Change in Control and will become immediately vested, and, if the stock
of the Company remains publicly traded after the Change in Control, any Units
not earned will remain potentially earnable in accordance with the terms of this
Agreement. In addition, if not previously forfeited, the Units will be deemed
earned and become vested upon the occurrence of certain events relating to
Termination of Employment to the extent provided in Section 4 of the attached
Terms and Conditions. The terms “vest” and “vesting” mean that the Units have
become non-forfeitable whether or not there occurs a voluntary Termination of
Employment by Employee. If the Performance Goal is not met (or not fully met)
and the Units are not otherwise deemed earned by the Earning Date (as defined
below), the Units (or the unearned portion of the Units) will be immediately
forfeited. If Employee has a Termination of Employment prior to a Stated Vesting
Date and the Units are not otherwise deemed earned and vested by that date, the
Units will be immediately forfeited except as otherwise provided in Section 4 of
the attached Terms and Conditions. Forfeited Units cease to be outstanding and
in no event will thereafter result in any delivery of shares of Stock to
Employee.
Performance Goal and Earning Date: The Performance Goal and Earning Date, and
the number of Units earned for specified levels of performance at the Earning
Date, shall be as specified in Exhibit A hereto.
Settlement: Units that are to be settled hereunder, including Units credited as
a result of Dividend Equivalents, will be settled by delivery of one share of
Stock, for each Unit being settled. Settlement shall occur at the time specified
in Section 6 of the attached Terms and Conditions.
          The Units are subject to the terms and conditions of the Plan and this
Agreement, including the Terms and Conditions of Performance Units attached
hereto and deemed a part hereof. The number of Units and the kind of shares
deliverable in settlement and other terms and conditions of the Units are
subject to adjustment in accordance with Section 5 of the attached Terms and
Conditions and Section 11(c) of the Plan.

 



--------------------------------------------------------------------------------



 



          Employee acknowledges and agrees that (i) the Units are
nontransferable, except as provided in Section 3 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Units are subject to
forfeiture in the event of Employee’s Termination of Employment in certain
circumstances prior to vesting, as specified in Section 4 of the attached Terms
and Conditions, and (iii) sales of shares of Stock will be subject to any
Company policy regulating trading by employees.
          Capitalized terms used in this Agreement but not defined herein shall
have the same meanings as in the Plan.
          IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this
Agreement to be executed by its officer thereunto duly authorized.

                  NEW JERSEY RESOURCES CORPORATION    
 
           
 
  By:        
 
     
 
[Name]
[Title]    
 
           
 
  EMPLOYEE    
 
           
 
  By:        
 
     
 
[Name], an individual    

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF PERFORMANCE UNITS
     The following Terms and Conditions apply to the Performance Units granted
to Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”) and Units
resulting from Dividend Equivalents (as defined below), if any, as specified in
the Performance Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and settlement date, are set forth on the cover page hereto and
Exhibit A, which are an integral part of this Agreement.
     1. General. The Units are granted to Employee under the Company’s 2007
Stock Award and Incentive Plan (the “Plan”), which has been previously delivered
to Employee and/or is available upon request to the Corporate Benefits
Department. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this document and mandatory
provisions of the Plan, the provisions of the Plan govern. By accepting the
grant of the Units, Employee agrees to be bound by all of the terms and
provisions of the Plan (as presently in effect or later amended), the rules and
regulations under the Plan adopted from time to time, and the decisions and
determinations of the Leadership Development and Compensation Committee of the
Company’s Board of Directors (the “Committee”) made from time to time.
     2. Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units and any crediting of
additional Units to Employee pursuant to payments equivalent to dividends paid
on shares of Stock under Section 5 hereof (“Dividend Equivalents”).
     3. Nontransferability. Until Units become settleable in accordance with the
terms of this Agreement, Employee may not transfer Units or any rights hereunder
to any third party other than by will or the laws of descent and distribution,
except for transfers to a Beneficiary or as otherwise permitted and subject to
the conditions under Section 11(b) of the Plan.
     4. Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Units that are outstanding at the time of Employee’s
Termination of Employment (as defined below), unless otherwise determined by the
Committee (subject to Section 8(a) hereof):
     (a) Death or Disability. In the event of Employee’s Termination of
Employment due to death or Disability (as defined below) the Units will be
deemed earned in an amount equal to the greater of the Target Number or the
number of Units to be granted based upon the actual level of achievement if the
performance period had ended at the date of the Termination of Employment. A
Pro-Rata Portion (as defined below) of the Units earned, to the extent not
previously vested, will vest immediately, and such Units, together with any
then-outstanding Units that previously became vested, will be settled in
accordance with Section 6(a) hereof. Any portion of the then-outstanding Units
not earned or not vested at or before the date of Termination will be forfeited.
     (b) Termination by the Company or Voluntarily by the Employee. In the event
of Employee’s Termination of Employment by the Company for any reason or by
Employee voluntarily, the portion of the then-outstanding Units not vested at
the date of Termination will be forfeited, and the portion of the
then-outstanding Units that is vested at or before the date of Termination will
be settled in accordance with Section 6(a) hereof.
     (c) Retirement. In the event of Employee’s Termination of Employment due to
Retirement (as defined below) the Units will be deemed earned in an amount equal
to fifty percent of the Target Number. A Pro-Rata Portion (as defined below) of
the Units earned, to the extent not previously vested, will vest immediately,
and such Units, together with any then-outstanding Units that previously became
vested, will be settled in accordance with Section 6(a) hereof. Any portion of
the then-outstanding Units not earned or not vested at or before the date of
Termination will be forfeited.

3



--------------------------------------------------------------------------------



 



     (d) Certain Definitions. The following definitions apply for purposes of
this Agreement:
     (i) “Disability” means Employee has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations of his
employment because of physical, mental or emotional incapacity resulting from
injury, sickness or disease for a period of at least six consecutive months. The
Company and Employee shall agree on the identity of a physician to resolve any
question as to Employee’s disability. If the Company and Employee cannot agree
on the physician to make such determination, then the Company and Employee shall
each select a physician and those physicians shall jointly select a third
physician, who shall make the determination. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
     (ii) “Pro Rata Portion” means a fraction the numerator of which is the
number of days that have from the Grant Date to the date of Employee’s
Termination of Employment and the denominator of which is the number of days
from the Grant Date to the Stated Vesting Date.
     (iii) “Retirement” means the Employee terminates employment at or after age
65, or at or after age 55 with 20 or more years of service.
     (iv) “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.
     (v) “Termination of Employment” and “Termination” means the earliest time
at which Employee is not employed by the Company or a Subsidiary of the Company
and is not serving as a non-employee director of the Company or a Subsidiary of
the Company.
     5. Dividend Equivalents and Adjustments.
     (a) Dividend Equivalents. Dividend Equivalents will be credited on Units
(other than Units that, at the relevant record date, previously have been
settled or forfeited) and deemed reinvested in additional Units. Dividend
Equivalents will be credited with respect to unearned Units, earned but not
vested Units, and vested but not settled Units. Dividend Equivalents will be
credited as follows, except that the Company may vary the manner of crediting
(for example, by crediting cash dividend equivalents rather than additional
Units) for administrative convenience:
     (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of cash, then additional Units shall
be credited to Employee’s Account in lieu of payment or crediting of cash
dividend equivalents equal to the number of Units credited to the Account as of
the relevant record date multiplied by the amount of cash paid per share of
Stock in such dividend or distribution divided by the Fair Market Value of a
share of Stock at the payment date for such dividend or distribution.
     (ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Units shall be credited to Employee’s Account
as of the payment date for such dividend or distribution equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by the fair market value of such property actually paid
as a dividend or distribution on each outstanding share of Stock at such payment
date, divided by the Fair Market Value of a share of Stock at such payment date.

4



--------------------------------------------------------------------------------



 



     (iii) Share Dividends and Splits. If the Company declares and pays a
dividend or distribution on shares of Stock in the form of additional shares of
Stock, or there occurs a forward split of shares of Stock, then a number of
additional Units shall be credited to Employee’s Account as of the payment date
for such dividend or distribution or forward split equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Stock actually paid as
a dividend or distribution or issued in such split in respect of each
outstanding share of Stock.
     (b) Adjustments. The number of Units credited to Employee’s Account shall
be appropriately adjusted in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Stock resulting from any event referred to in Section
11(c) of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof. In furtherance of the
foregoing, in the event of an equity restructuring, as defined in FAS 123R,
which affects the shares of Stock, Employee shall have a legal right to an
adjustment to Employee’s Units which shall preserve without enlarging the value
of the Units, with the manner of such adjustment to be determined by the
Committee in its discretion.
     (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder shall be
subject to the same risk of forfeiture and other conditions as apply to the
granted Unit and will be settled at the same time as the granted Unit.
     6. Settlement and Deferral.
     (a) Settlement Date. Units granted hereunder that have been earned and
vested, together with Units credited as a result of Dividend Equivalents with
respect thereto, shall be settled by delivery of one share of Stock for each
Unit being settled. Settlement of a Unit granted hereunder shall occur at the
Stated Vesting Date; provided, however, that settlement shall occur earlier
(i) within 90 days after the date of death of Employee, (ii) within 60 days
after termination due to Disability (subject to Section 6(c)(iii) hereof if
Employee is not “disabled” within the meaning of Section 409A(a)(2)(C)),
(iii) upon a Change in Control except that, if the Units are subject to Section
6(c) hereof, no distribution shall be triggered if the Change in Control does
not involve an event that comes within the definition under
Section 409A(a)(2)(A)(v)), or (iv) within 60 days after a Termination of
Employment if and to the extent specified in Section 4(b) hereof; and provided
further, that settlement shall be deferred if so elected by Employee in
accordance with Section 6(b) hereof. Settlement of Units which directly or
indirectly result from Dividend Equivalents on Units granted hereunder shall
occur at the time of settlement of the granted Unit.
     (b) Elective Deferral. The Committee may determine to permit Employee to
elect to defer settlement (or redefer) if such election would be permissible
under Section 409A of the Code. In addition to any applicable requirements under
Section 409A of the Code, any such deferral election shall be made only while
Employee remains employed and at a time permitted under Section 409A. Any
elective deferral will be subject to such additional terms and conditions as the
Vice President — Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, may reasonably impose.
     (c) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, if Units are subject to taxation under Section 409A of the Code
(“§ 409A”) as presently in effect or hereafter amended (i.e., the Units are not
excluded or exempted under § 409A or a regulation or other official governmental
guidance thereunder; Note: an elective deferral under Section 6(b) would cause
the Units to be subject to § 409A), settlement shall be subject to the following
rules:
     (i) The Company shall have no authority to accelerate distributions
relating to such Units in excess of the authority permitted under § 409A;

5



--------------------------------------------------------------------------------



 



     (ii) Any distribution relating to such Units triggered by Employee’s
termination of employment and intended to qualify under § 409A(a)(2)(A)(i) shall
be made only at the time that Employee has had a “separation from service”
within the meaning of § 409A(a)(2)(A)(i) (or earlier at such time, after a
termination of employment, that there occurs another event triggering a
distribution under the Plan or this Agreement in compliance with § 409A);
     (iii) Any distribution relating to such Units subject to § 409A(a)(2)(A)(i)
that would be made within six months following a separation from service of a
“Specified Employee” (or “key employee”) as defined under § 409A(a)(2)(B)(i)
shall instead occur at the expiration of the six-month period under §
409A(a)(2)(B)(i). In the case of installments, this delay shall not affect the
timing of any installment otherwise payable after the six-month delay period;
     (iv) If any portion of such Units scheduled to vest at a single specified
date (a vesting “tranche”) is partly deemed a 409A Award and partly deemed
exempt from § 409A (as a short-term deferral or otherwise), the time of
settlement of the entire tranche will be governed by the distribution rules
applicable to such tranche of Units; and
     (v) Any rights of Employee or retained authority of the Company with
respect to Units hereunder shall be automatically modified and limited to the
extent necessary so that Employee will not be deemed to be in constructive
receipt of income relating to the Units prior to the distribution of shares to
Employee and so that Employee shall not be subject to any penalty under § 409A.
     7. Employee Representations and Warranties Upon Settlement. As a condition
to the settlement of the Units, the Company may require Employee to make any
representation or warranty to the Company as may be required under any
applicable law or regulation.
     8. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect to the
Units. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Units shall be valid unless
expressed in a written instrument executed by Employee.
     (b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.
     (c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.
     (d) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Unless settlement is
effected through a third-party broker or agent that can accommodate fractional
shares (without requiring issuance of a fractional Share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional Share that would have otherwise been deliverable in
settlement of such Units.

6



--------------------------------------------------------------------------------



 



     (e) Mandatory Tax Withholding. Unless otherwise determined by the
Committee, at the time of vesting and/or settlement the Company will withhold
from any shares of Stock deliverable in settlement of the Units, in accordance
with Section 11(d)(i) of the Plan, the number of shares of Stock having a value
nearest to, but not exceeding, the amount of income and employment taxes
required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing authorities.
Employee will be responsible for any withholding taxes not satisfied by means of
such mandatory withholding and for all taxes in excess of such withholding taxes
that may be due upon vesting or settlement of Units.1
     (f) Statements. An individual statement of each Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Company. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements.
Employee’s statements shall be deemed a part of this Agreement, and shall
evidence the Company’s obligations in respect of Units, including the number of
Units credited as a result of Dividend Equivalents (if any). Any statement
containing an error shall not, however, represent a binding obligation to the
extent of such error, notwithstanding the inclusion of such statement as part of
this Agreement.
     (g) Unfunded Obligations. The grant of the Units and any provision for
distribution in settlement of Employee’s Account hereunder shall be by means of
bookkeeping entries on the books of the Company and shall not create in Employee
any right to, or claim against any, specific assets of the Company, nor result
in the creation of any trust or escrow account for Employee. With respect to
Employee’s entitlement to any distribution hereunder, Employee shall be a
general creditor of the Company.
     (h) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at its principal executive offices, in care of the
Vice President – Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.
     (i) Shareholder Rights. Employee and any Beneficiary shall not have any
rights with respect to shares of Stock (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares of Stock as
specified herein.
 

1   Note to draft: Employees will have to pay FICA withholding taxes at the time
of vesting on any Units the settlement of which is deferred past vesting. Such
deferral would defer income taxes, however.

7



--------------------------------------------------------------------------------



 



Exhibit A
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Goal and Earning of Performance Units
     The number of Performance Units earned by Participant shall be determined
as of                      ___, 200___[last day of performance period] (the
“Earning Date”), based on the Company’s “Total Shareholder Return Performance”
in the ___-fiscal-year period ending at that date as compared against an
established group of comparable companies (the “Comparison Group”) selected by
the Committee and attached hereto as Schedule A. The number of Units earned will
then be determined based on the following grid:

          Company Total     Shareholder Return   Units Earned as Performance—  
Percentage of Percentile Achieved   Target Units
Less than 30th
    0 %
30th
    — %
40th
    — %
50th
    — %
60th
    — %
70th
    — %
80th
    — %
90th and above
    150 %

Upon achievement of Total Shareholder Return at a percentile between 30th and
40th, 40th and 50th, 50th and 60th, or between 60th and 70th, 70th and 80th, or
between 80th and 90th, the Units earned will be mathematically interpolated on a
straight-line basis.
Determinations of the Committee regarding Total Shareholder Return performance,
such performance as a percentile within the Comparison Group, the resulting
Units earned and related matters will be final and binding on Participant. The
Committee shall specify a reasonable methodology for dealing with companies in
the Comparison Group that cease to be publicly traded companies engaged in a
business comparable to that of the Company, subject to compliance with Treasury
Regulation § 1.162-27(e)(2). Total Shareholder Return shall be calculated in a
manner that reflects the economic return to shareholders, such that any equity
restructuring of the Company or any company in the Comparison Group shall not
have the effect of enlarging or reducing the rights of Employee except to the
extent of its effects on the real economic return of a shareholder.

8



--------------------------------------------------------------------------------



 



Schedule A
[List of Companies in Comparison Group]

9